Citation Nr: 1017225	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-13 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for medical services 
provided at Tallahassee Memorial Hospital on September 8, 
2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1969.

By letter dated in November 2007, the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida (the 
agency of original jurisdiction (AOJ)) advised Tallahassee 
Memorial Hospital that the claim for reimbursement had been 
denied.  The Veteran was sent a copy of this letter, and 
disagreed with the denial of payment.  He filed a timely 
appeal to the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was treated in the emergency room of Tallahassee 
Memorial Hospital on September 8, 2007.  The VA Medical 
Center has denied payment or reimbursement for such expenses 
because it was determined that a medical emergency did not 
exist.  The Board notes that it does not appear all of the 
medical records of the treatment the Veteran received on 
September 8, 2007 at that facility have been associated with 
the claims folder.  The documents of record consist primarily 
of multiple pages of a form which was not filled out, other 
than noting temperature, blood pressure and heart rate.  No 
other information was provided on the pages, and the pages 
did not contain any signatures by medical personnel.  Thus, 
all treatment records from Tallahassee Memorial Hospital 
dated during September 2007 should be requested. 

In addition, the Board notes that the Veterans Claims 
Assistance Act (VCAA) describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The file does not reflect that a VCAA letter has 
been sent to the Veteran informing him of the evidence needed 
to support his claim or informing him who is responsible for 
obtaining the evidence to substantiate the claim.  Thus, a 
VCAA letter should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA notice 
letter as to the claim for payment or 
reimbursement for medical services 
provided by Tallahassee Memorial Hospital 
on September 8, 2007.

2.  The AOJ should contact the Veteran and 
request that he complete the necessary 
authorization for release of the medical 
records concerning his treatment at 
Tallahassee Memorial Hospital in September 
2007.  The AOJ should then request all 
treatment records from that facility dated 
in September 2007.

3.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


